                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

  JASON A. SAYLOR,                                  )
                                                    )
          Plaintiff,                                )         Civil Action No. 6:18-CV-212-CHB
                                                    )
  v.                                                )
                                                    )         MEMORANDUM OPINION AND
  ANDREW SAUL, Commissioner of                      )                ORDER
  Social Security,                                  )
                                                    )
          Defendant.
                                       ***    ***       ***    ***
       Plaintiff Jason A. Saylor (“Saylor”) brought this action pursuant to 42 US.C. §§ 405(g),

1383(c)(3), and 5 U.S.C. § 706 to obtain judicial review of an administrative decision denying

his claims for Supplemental Security Income Benefits. [R. 2, Compl.] The Parties filed cross

Motions for Summary Judgment pursuant to the Court’s Standing Scheduling Order. [R. 11; R.

14; R. 16] Because Saylor has exhausted his administrative remedies, his claims are ripe for

review by this Court pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3). The Court, having reviewed

the Motions, the briefs in support, and the entire record, will AFFIRM the Commissioner’s

decision because it is supported by substantial evidence and was decided by the proper legal

standards, DENY Saylor’s Motion for Summary Judgment, and GRANT the Commissioner’s

Motion for Summary Judgment.

  I.   FACTUAL AND PROCEDURAL BACKGROUND

       On February 18, 2016, Saylor filed an application for Social Security Disability Benefits

alleging disability beginning June 15, 2015 due to “breathing, right shoulder [pain], heart, back

[pain] and lack of education.” [Administrative Record (“AR”) at 226, 254] Saylor’s claim was

denied on April 19, 2016. [AR at 153] The reconsideration of his claim was denied on June 29,

                                               -1-
2016. [AR at 159] Saylor sought review of his claim and was heard before an Administrative

Law Judge (“ALJ”), who found that Saylor was not disabled. [AR at 98-125, 50-59] The ALJ

analyzed Saylor’s claim using the five-step sequential process outlined in the regulations under

the Social Security Act (the “Act”). 20 C.F.R. § 404.1520(a)-(e); see Walters v. Comm’r of Soc.

Sec., 127 F.3d 525, 529 (6th Cir. 1997).

       At step one, the ALJ determined that Saylor had not engaged in substantial gainful

activity since June 15, 2015 (the alleged onset date). [AR at 55]

       At step two, the ALJ determined that Saylor had the following severe impairments:

“degenerative disc disease of the lumbar spine, degenerative joint disease of the right

acromioclavicular joint, status-post two arthroscopic decompressions of the right

acromioclavicular joint, asthma, obesity, coronary artery disease, chronic obstructive pulmonary

disease, and tinnitus.” Id. (citing 20 CFR §§ 404.1520(c)).

       At step three, the ALJ determined that Saylor did not have an impairment or combination

of impairments that meets or medically equals the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. Id. (citing 20 CFR §§ 404.1520(d), 404.1525, and

404.1526).

       At step four, the ALJ determined that Saylor had the residual functional capacity (“RFC”)

to perform sedentary work as defined in 20 C.F.R. §§ 404.1567(a) with the following limitations:

frequent pushing and pulling with his right upper extremity; occasional climbing of ramps and

stairs; no climbing ladders, ropes, or scaffolds; frequent stooping; no reaching overhead with his

right upper extremity; frequent forward reaching at shoulder level; occasional pushing and

pulling with his lower left extremity; no kneeling, couching, or crawling; no exposure to




                                               -2-
pulmonary irritants; avoiding exposure to vibration and hazards; and avoiding temperature

extremes. [AR at 56-58]

       At step five, the ALJ determined that Saylor was not able to perform past relevant work

but that, in line with his age, education, work experience, and RFC, jobs that he can perform

exist in significant numbers in the national economy. [AR at 58]

       Saylor appealed the ALJ’s decision before the Appeals Council on January 5, 2018. [AR

at 221-225] The Appeals Council denied Saylor’s Request for Review of the ALJ’s initial

decision. [AR at 1-7] Thereafter, Saylor filed this action for court review of the ALJ’s decision.

[R. 2, Compl.]

 II.   STANDARD OF REVIEW

       The Court must uphold the Commissioner’s decision “absent a determination that the

Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record.” Warner v. Comm’r of Soc. Sec., 735 F.3d

387, 390 (6th Cir. 2004) (internal quotation marks and citation omitted). The Court may decide

only whether the Commissioner’s decision “is supported by substantial evidence and was made

pursuant to proper legal standards.” Rabbers v. Comm’r Soc. Sec., 582 F.3d 647, 651 (6th Cir.

2009). Substantial evidence is defined as “more than a scintilla of evidence but less than a

preponderance.” Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284, 285-86 (6th Cir.

1994). “The substantial evidence standard is met if a reasonable mind might accept the relevant

evidence as adequate to support a conclusion.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591,

595 (6th Cir. 2005). “[E]ven if there is substantial evidence in the record that would have

supported an opposite conclusion, so long as substantial evidence supports the conclusion

reached by the ALJ,” the Court must uphold the Commissioner’s decision. Jones v. Comm’r of



                                               -3-
Soc. Sec., 336 F.3d 469, 475 (6th Cir. 2003) (quoting Key v. Callahan, 109 F.3d 270, 273 (6th

Cir. 1997)). The Court cannot review the case de novo, resolve conflicts of evidence, or decide

questions of credibility. Nelson v. Comm’r of Soc. Sec., 195 Fed. App’x. 462, 468 (6th Cir.

2006); Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).

III.   ANALYSIS

       Saylor argues that the Court should overturn the ALJ’s decision for two reasons. First,

Saylor argues that the ALJ did not have substantial evidence for her decision because she failed

to 1) properly address the entirety of the medical evidence; 2) give proper credibility to claimant

and; 3) give proper credibility to claimant’s treating physician. [R. 14-1, Pl. Mem. in Supp., at

pp 2, 8-12] Second, Saylor argues that the ALJ failed to properly evaluate his pain. [R. 14-1, Pl.

Mem. in Supp., at pp 2, 12-13] Some of Saylor’s arguments include only conclusory statements

without presenting any supporting evidence. Though the Court is not required formulate an

argument when the Claimant fails to do so, the Court will consider the evidence and address each

of Saylor’s arguments in turn. Fulks v. Comm’r of Soc. Sec., No. 6:12-CV-00227-KKC, 2013

WL 4049529, at *2 (E.D. Ky. Aug. 9, 2013) (citing Hollon ex re. Hollon v. Comm’r of Soc. Sec.,

447 F.3d 477, 490–91 (6th Cir. 2006)).

   A. The ALJ’s Decision was Supported by Substantial Evidence.

           1. The ALJ Considered the Entirety of the Medical Evidence in the Record.

       Saylor first argues that there is not substantial evidence to support the denial of his

application for Social Security Benefits as the objective medical evidence “unequivocally

documents that [he] suffers from [the listed impairments].” [R. 14-1, Pl. Mem. in Supp., at p. 9]

Therefore, Saylor reasons, the ALJ “failed to address the entirety of the medical evidence in

making [her] determination . . .” Id. Distilled, Saylor argues that there is no substantial medical



                                                -4-
evidence in the record upon which the ALJ could have found Saylor not disabled. The Court

disagrees. The ALJ discussed Saylor’s medical records, his treating physician’s opinion, the

opinions of the state agency medical experts, Saylor’s own testimony, and the testimony of his

wife. [See R. at 56-58] Specifically, the ALJ found that both the state agency experts and

Saylor’s own treating physician opined that he was capable of “light work” and “occasional

lifting of less than fifteen pounds and to sitting and standing less than four hours . . . during each

eight-hour timeframe.” [AR 57]

       The Court’s role here is not to re-evaluate this evidence or to supplant the ALJ’s

determinations of credibility, but the Court will address the argument Saylor makes on this point.

Jones, 336 F.3d at 475; Nelson, 195 Fed. App’x. at 468; Heckler, 745 F.2d at 387. Saylor refers

to the shoulder surgeries that he had, saying that the ALJ failed to properly assess these injuries,

particularly in combination with his “back condition.” [R. 14-1, Pl. Mem. in Supp., at p. 10]

The ALJ reviewed this shoulder surgery, noting the improvement Saylor reported afterwards.

[AR 57] The ALJ also reviewed Saylor’s back MRI, and found that, while there was some mild

disc degeneration and moderate circumferential bulging, it was inconsistent with the subjective

pain that Saylor reported. Id.

       The Court concludes that the ALJ’s findings on the entirety of the medical evidence were

founded upon substantial evidence in the record. See Longworth, 402 F.3d at 595.

           2. The ALJ did not Err in Weighing Saylor’s Lay Testimony.

       Next, Saylor argues that the ALJ’s decision is not supported by substantial evidence

because the ALJ did not consider Saylor’s own testimony that proves he is disabled. [R. 14-1,

Pl. Mem. in Supp., at p. 10] Saylor avers in a conclusory fashion that his “own testimony . . .

clearly reflect[s] he is unable to perform these type [sic] of activities.” [R. 14-1, Pl. Mem. in



                                                 -5-
Supp., at p. 10] Still, this is a credibility determination, which is left to the discretion of the ALJ.

Nelson, 195 Fed. App’x. at 468; Garner, 745 F.2d at 387. Further, from a review of the ALJ’s

decision, it is clear that the ALJ did consider why Saylor’s claims were unpersuasive. See [AR at

56-58] The ALJ considered Saylor’s testimony, compared it with the medical evidence that he

had produced, and explained why it was unpersuasive: Saylor’s statements were “somewhat

inconsistent with the medical record in this case.” [AR at 57] For example, the ALJ reviewed

the medical evidence related to Saylor’s back and shoulder pain and points out that his MRI and

the reported improvement in shoulder pain post-surgery were inconsistent with his subjective

report. [AR at 57]

        The Court concludes that, to the extent Saylor properly raises this issue, the ALJ’s

findings on Saylor’s credibility were founded upon substantial evidence in the record. See

Longworth, 402 F.3d at 595.

            3. The ALJ Properly Weighed the Treating Physician’s Opinion.

        In support of his argument that the ALJ did not have substantial evidence to support her

finding, Saylor argues that the ALJ “failed to give the proper credibility to the claimant’s treating

physician, Dr. Gregory Dye.” [R. 14-1, Pl. Mem. in Supp., at p. 11] This is, again, a question of

credibility determination, which is left to the discretion of the ALJ. Nelson, 195 Fed. App’x. at

468; Garner, 745 F.2d at 387. Saylor apparently argues that the opinion of his treating physician

should be given higher deference than it was. [R. 14-1, Pl. Mem. in Supp., at p. 11] To the

extent that Saylor makes this argument, the court disagrees.

        Saylor states that “the reports from his treating physician clearly reflect his is unable to

perform these type [sic] of activities,” and that the ALJ rejected the opinion of Dr. Dye “solely

on statements in the record and from the claimant that he attends church.” [R. 14-1, Pl. Mem. in



                                                 -6-
Supp., at pp. 10-11] The ALJ articulated a different reason why he assigned relatively little

weight to Dr. Dye’s opinion: “it is not supported by the treatment record and it is not supported

by the claimant’s activity level.” [R. at 57-58] Dr. Dye’s opinion was more restrictive than those

of the state agency medical experts, whose opinions were consistent with each other and the

treatment record. Id. The ALJ also added additional manipulative and environmental imitations

on Saylor to those recommended by the State Agency experts. [R. at 58]

       The Court concludes that the ALJ’s finding with regards to the opinion of the physician is

supported by substantial evidence and a reasonable mind could accept the evidence as “adequate

to support a conclusion” that Saylor was not disabled. See Longworth, 402 F.3d at 595.

   B. The ALJ’s Evaluation of Claimant’s Subjective Complaints of Pain Comports with
      the Applicable Sixth Circuit Standard.
       Saylor’s next main argument is that the ALJ failed to properly evaluate his subjective

complaints of pain in making her determination. [R. 14-1, Pl. Mem. in Supp., at pp. 13-14] Both

the Social Security Administration (“SSA”) and the Sixth Circuit have guidelines for analyzing a

claimant’s subjective complaints of pain. The SSA regulations are set forth in 20 C.F.R. §

404.1529. The Sixth Circuit’s guidelines for evaluating a claimant's assertions of disabling pain

are set forth in in Duncan v. Sec’y of Health & Human Sevs., 801 F.2d 847, 853 (6th Cir. 1986):

       First, we examine whether there is objective medical evidence of an underlying
       medical condition. If there is, we then examine: (1) whether objective medical
       evidence confirms the severity of the alleged pain arising from the condition; or
       (2) whether the objectively established medical condition is of such a severity that
       it can reasonably be expected to produce the alleged disabling pain.

Id. The Sixth Circuit explicitly noted in this decision that the test “does not require… ‘objective

evidence of the pain itself.’” Id. (quoting Green v. Schweiker, 749 F.2d 1066, 1071 (3d Cir.

1984)). However, as the Sixth Circuit clarified in Felisky v. Bowen, 35 F.3d 1027, 1038–39 (6th

Cir. 1994), “[b]oth the SSA standards and the Duncan test require objective medical evidence


                                               -7-
showing an underlying medical condition.” Felisky, 35 F.3d at 1038–39 (6th Cir. 1994)

(emphasis added).

       Saylor points to no objective medical evidence that reveals an underlying medical

condition to buttress his subjective complaints of pain. Other than referring to his own testimony

at the hearing and a reference to “ongoing complaints to his physicians,” [R. 14-1, Pl. Mem. in

Supp., at p. 13] Saylor supplies no facts from the Administrative Record whereby the ALJ

overlooked Saylor’s pain or failed to properly assess the entirety of the medical evidence.

Instead, Saylor alleges in conclusory fashion that the ALJ failed to properly evaluate his

subjective complaints of pain without developing this argument in any meaningful way.

       The Court concludes that the ALJ’s decision properly evaluated Saylor’s subjective

complaints of pain using the correct legal standard. In reaching her findings concerning Saylor’s

RFC, the ALJ noted specifically:

       …[T]he undersigned has considered all symptoms and the extent to which these
       symptoms can reasonably be accepted as consistent with the objective medical
       evidence and other evidence, based on the requirements of CFR 404.1529 and SSR
       16-3p. The undersigned has also considered opinion evidence in accordance with
       the requirements of 20 CFR 404.1527 ….
       [T]he undersigned finds . . . the claimant’s statements concerning the intensity,
       persistence and limiting effects of those symptoms are not entirely consistent with
       the medical evidence and other evidence in the record.

[AR at 56] The Court is satisfied that the ALJ properly evaluated Saylor’s subjective complaints

of pain according to the standard announced in Duncan. Moreover, the ALJ considered whether

objective medical evidence supported Saylor’s contentions that his conditions were so severe as

to render him completely disabled. See [AR at 56] The Court’s role here is not to re-evaluate

this evidence. Jones, 336 F.3d at 475; Nelson, 195 Fed. App’x. at 468; Heckler, 745 F.2d at 387.

Rather, the Court must determine whether the ALJ’s decision was based on substantial evidence

before her. Indeed it was.

                                               -8-
         Therefore, the Court concludes that the ALJ properly evaluated Saylor’s subjective

complaints of pain, that his finding with regards to Plaintiff’s pain is supported by substantial

evidence, and that there was no reversible error.

       For the above reasons, and with the Court being otherwise sufficiently advised,
       IT IS HEREBY ORDERED as follows:

       1.      The Plaintiff’s Motion for Summary Judgment [R. 14] is DENIED.

       2.      The Defendant’s Motion for Summary Judgment [R. 16] is GRANTED.

       3.      The decision of the Commissioner is AFFIRMED pursuant to sentence four of 42

U.S.C. § 405(g).

            This the 30th day of July, 2019.




                                                -9-
